DETAILED ACTION
		This Office action is in response to the application filed on June 18, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a filter circuit, configured to generate a plurality of filtering signals by filtering the plurality of current sampling signals; a reference voltage generation circuit, coupled to the filter circuit to receive the plurality of filtering signals, and configured to generate a plurality of first reference signals and a plurality of second reference signals based on the plurality of filtering signals and a ripple threshold signal, wherein each of the plurality of first reference signals is equal to a sum of a corresponding one of the plurality of filtering signals and the ripple threshold signal, each of the plurality of second reference signals is equal to a difference between the corresponding one of the plurality of filtering signals and the ripple threshold signal; a fault signal generation circuit, configured to generate a plurality of fault signals based on the plurality of filtering signals, the plurality of first reference signals and the plurality of second reference signals” in combination with all other claim limitations. Claims 2-8 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 9, the prior art of record fails to disclose or suggest “a reference voltage generation circuit, configured to generate a first reference signal and a second reference signal based on a predetermined reference signal and a ripple threshold signal, wherein the first reference signal is equal to a sum of the predetermined reference signal and the ripple threshold signal, and the second reference signal is equal to a difference between the predetermined reference signal and the ripple threshold signal; a fault signal generation circuit, configured to generate a plurality of fault signals based on the plurality of current sampling signals, the first reference signal and the second reference signal” in combination with all other claim limitations. Claims 10-15 depend claim 9, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 16, the prior art of record fails to disclose or suggest “generating a first reference signal and a second reference signal based on a predetermined reference signal and a ripple threshold signal: generating a plurality of fault signals based on comparison results of each of the plurality of current sampling signals with the first reference signal and the second reference signal; and adjusting control signals of the plurality of switching circuits based on the plurality of fault signals respectively; wherein when one of the plurality of current sampling signals is between the first reference signal and the second reference signal, a corresponding one of the plurality of fault signals is configured to be a first state, and when the corresponding one of the plurality of fault signals remains the first state for more than a predetermined time period, a corresponding one of the control signals is configured to turn off a corresponding one of the plurality of switching circuits” in combination with all other claim limitations. Claims 17-18 depend directly or indirectly from claim 16, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838